Citation Nr: 1443799	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-40 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Chicago, Illinois RO has assumed the role of agency of original jurisdiction.  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veteran's Law Judge at the Chicago, Illinois RO in August 2013.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD. Medical evidence of record reflects diagnoses of PTSD.  Unfortunately, the information in the current record is inadequate to make an informed decision and discloses a need for further development prior to final appellate review of this claim.

During the Veteran's August 2013 Board hearing, the Veteran asserted relevant reserve periods were not considered and identified hospital records from Jesse Brown Medical Center from approximately 1980.  On remand, the AOJ should request such outstanding reserve and VA treatment records from any appropriate source, to ensure that all service treatment records are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other records repository deemed appropriate, and request verification of the dates of the Veteran's reserve service, including all periods of active duty for training and inactive duty for training, as well as any service treatment records corresponding to those periods of reserve service.  All efforts to obtain reserve service records should be fully documented, and a negative response must be provided if such records are not available.

2.  Obtain any relevant outstanding VA treatment records including psychiatric treatment or evaluation that the Veteran underwent at the Jesse Brown VA Medical Center in the 1980s.  

3.  After a review of the additional evidence of record, determine whether any additional development is needed, to include a VA psychiatric examination in conjunction with any in-service complaints or verified in-service stressor events.  In such case, the AOJ should provide the examiner with a list of all verified stressors.

4.  After the above development is completed and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



